Citation Nr: 0731158	
Decision Date: 10/03/07    Archive Date: 10/16/07

DOCKET NO.  04-44 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether the veteran filed a timely substantive appeal to a 
February 2003 rating decision that denied the request to 
reopen a claim of entitlement to service connection for a 
back disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1988 to 
February 1992.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a October 2004 determination of the 
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia (RO) which found that the veteran had not 
filed a timely substantive appeal (VA Form 9) to a February 
2003 rating decision that denied service connection for lower 
back strain because new and material evidence sufficient to 
reopen the claim had not been submitted.

In a December 2006 rating decision, after receiving new 
evidence, the RO granted service connection for degenerative 
disc disease and chronic radiculopathy of the L5/S1 
distribution, and assigned a 20 percent evaluation effective 
March 23, 2005.  

The veteran testified at a July 2007 Board hearing; the 
hearing transcript has been associated with the claims file.  


FINDINGS OF FACT

1. A substantive appeal to a February 2003 rating decision, 
which denied service connection for lower back strain because 
new and material evidence sufficient to reopen the claim had 
not been received, was not received by the RO within one year 
from the date that notification of the February 2003 rating 
decision was mailed to the veteran or within sixty days from 
the date that a Statement of the Case was mailed.

2.  A timely request for an extension of the time limit for 
filing a substantive appeal is not of record.



CONCLUSION OF LAW

The veteran did not file a timely substantive appeal to a 
February 2003 rating decision that denied service connection 
for lower back strain because new and material evidence 
sufficient to reopen the claim had not been received. 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the veteran seeks an earlier effective date for 
the grant of service connection for degenerative disc disease 
and chronic radiculopathy of the L5/S1 distribution on the 
basis that he should be found to have filed a timely 
substantive appeal to a February 2003 rating decision that 
denied service connection for lower back strain because new 
and material evidence sufficient to reopen the claim had not 
been received.  A claim for service connection for lower back 
strain was previously considered and denied in an unappealed 
March 1994 rating decision.  See 38 U.S.C.A. § 7103(a) (West 
2002); 38 C.F.R. §§ 20.1100(a), 20.1104 (2007).  The veteran 
submitted a new claim in January 2002 for service connection 
for a lower back injury.  In a February 2003 rating decision, 
the RO denied service connection for lower back strain 
because new and material evidence sufficient to reopen the 
claim had not been received.  The veteran was notified of 
this determination by VA letter dated February 19, 2003.

Subsequently, in February 2003, the veteran filed a timely 
notice of disagreement to the February 2003 decision.  The RO 
issued a Statement of the Case which addressed the issue of 
service connection for a lower back strain on June 17, 2004.  

Thereafter, the veteran submitted an October 19, 2004 
statement in which he expressed disagreement a June 2004 
denial of compensation for his lower back claim, apparently 
referring to the June 2004 Statement of the Case.  The RO 
notified the veteran, in an October 2004 letter, that the 
time frame in which he could submit a substantive appeal to 
the February 2003 denial of service connection had passed.  
In November 3, 2004, the veteran submitted a VA Form 9, 
indicating that he disagreed with an October 2004 denial of 
service connection a lower back injury, claiming that he had 
never received a VA Form 9.  The October 2004 and November 
2004 statements in which the veteran expressed 
dissatisfaction with the February 2003 denial of service 
connection were the earliest documents received from the 
veteran subsequent to the issuance of the June 2004 Statement 
of the Case.  The question before the Board is whether either 
of these statements constitutes a timely substantive appeal 
to the February 2003 rating decision.  

The Board notes that in a subsequent December 2006 rating 
decision, after receiving new evidence, the RO granted 
service connection for degenerative disc disease and chronic 
radiculopathy of the L5/S1 distribution, effective in March 
23, 2005, the date, the RO determined, the reopened claim for 
benefits was first received.   

Pursuant to the relevant regulations, an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
Statement of the Case has been furnished, a timely 
substantive appeal. 38 C.F.R. § 20.200 (2007).  A substantive 
appeal consists of a properly completed VA Form 9, "Appeal to 
Board of Veterans' Appeals" or correspondence containing the 
necessary information.  Proper completion and filing of a 
substantive appeal are the last actions a veteran needs to 
take to perfect an appeal. 38 C.F.R. § 20.202 (2007).  A 
substantive appeal must be filed within 60 days from the date 
that the agency of original jurisdiction mails the Statement 
of the Case to the veteran or within the remainder of the 
one-year period from the date of mailing of the notification 
of the determination being appealed, whichever comes later. 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302(b) (2007).  
If a claimant fails to file a substantive appeal in a timely 
manner, and fails to timely request an extension of time, he 
or she is statutorily barred from appealing the RO decision. 
See Roy v. Brown, 5 Vet. App. 554, 556 (1993); see also YT v. 
Brown, 9 Vet. App. 195 (1996). 

In this case, the Board finds that neither the October 19, 
2004 or November 3, 2004 statements constitute a timely 
substantive appeal since these documents were received by the 
RO well after the time limit for filing a substantive appeal, 
which, in this case, was August 17, 2004 (60 days after the 
issuance of the June 17, 2004 Statement of the Case).  There 
is also no evidence of record indicating that the veteran 
submitted a request for an extension of time to file his 
substantive appeal in writing prior to the expiration of the 
time limit for filing the substantive appeal.  See 38 C.F.R. 
§ 20.303 (2007).  As such, the Board has no choice but to 
agree with the RO's determination that the veteran did not 
submit a timely substantive appeal to the February 2003 
rating decision.  Therefore, the veteran's appeal must be 
denied.

The Board notes that in various lay statements and during his 
Board hearing the veteran contends that he did not receive a 
VA Form 9.  In his October 2004 statement, the veteran 
indicated that he wished to appeal a June 17, 2004 denial of 
compensation.  The June 17, 2004 VA correspondence to which 
the veteran was referring was a Statement of the Case.  A 
letter which accompanied the June 2004 Statement of the Case 
informed the veteran had he must file an appeal within 60 
days from the date of the letter or within the remainder, if 
any, of the one year period from the date of the letter 
notifying the veteran of the action that he had appealed.  He 
was told that if the RO did not hear from him within this 
time, his case would be closed.  The letter also indicated 
that a "VA Form 9" was enclosed.  

It is presumed that government officials "have properly 
discharged their official duties." United States v. Chemical 
Foundation, Inc., 272 U.S. 1, 14-15 (1926); Mindenhall v. 
Brown, 7 Vet. App. 271, 274 (1994) (VA need only mail notice 
to the last address of record for the presumption to attach).  
This presumption of regularity in the administrative process 
may be rebutted by "clear evidence to the contrary." 
Schoolman v. West, 12 Vet. App. 307, 310 (1999).  Here, the 
Board finds the veteran's statement of nonreceipt is not 
sufficient to rebut the presumption of regularity in the 
administrative process.  See Mason v. Brown, 8 Vet. App. 44, 
55 (1995) ("appellant's statement of nonreceipt, standing 
alone, is not the type of 'clear evidence to the contrary' 
which is sufficient to rebut the presumption"); see also 
Clemmons v. West, 206 F.3d 1401, 1403 (Fed. Cir. 2000) 
("Government officials are presumed to carry out their duties 
in good faith and proof to the contrary must be almost 
irrefutable to overcome that presumption.")  The record shows 
that the June 2004 Statement of the Case with cover letter 
and enclosures were sent to the veteran at his last known 
address of record, and that copies were also sent to his 
representative.  The correspondence was not returned by the 
U.S. Postal Service, and the veteran's November 2004 
correspondence indicates that he was still at the same 
address.  Thus, the Board is satisfied that RO properly 
discharged its duties, that the presumption of regularity 
attaches in this case, and that there is no clear evidence to 
the contrary.  It is therefore presumed that the veteran 
received the June 17, 2004 Statement of the Case, cover 
letter, and attached VA Form 9.

As a final note, the Board points out that it is not required 
to discuss the Veterans Claim Assistance Act of 2000 (VCAA) 
with respect to this appeal. See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  The VCAA essentially 
clarifies VA's duty to notify claimants of any information 
that is necessary to substantiate a claim for benefits, and 
codifies VA's duty to assist.  Since this case involves pure 
statutory interpretation rather than a factual dispute, the 
VCAA does not apply. See Dela Cruz v. Principi, 15 Vet. App. 
143 (2001), Cf. Smith v. Gober, 14 Vet. App. 227, 231-32 
(2000).
  

ORDER

The appeal is denied.



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


